Case 7:20-cr-00240 Documenti35 Filed on 10/20/20 in TXSD Page 1of8
Unite

 

nicl Bec
Southem OED
UNITED STATES DISTRICT COURT OCT 20 2020
SOUTHERN DISTRICT OF TEXAS
_ Bradley, Clerk
McALLEN DIVISION Cena any 0

UNITED STATES OF AMERICA §
, §

v. § Criminal No. M-20-0240-S2
§
DANIEL SEPULVEDA §
EVARISTO SEPULVEDA, II §
JUAN INDALECIO GARCIA §
_ JOSE LUIS GARCIA §
RENE SEPULVEDA §
§
§
~§
§

SECOND SEALED SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:

Count One
Beginning on or about January of 2017 and continuing until on or about February of 2020
in the Southern District of Texas and within the jurisdiction of the Court, defendants,
DANIEL SEPULVEDA
EVARISTO SEPULVEDA, II
JUAN INDALECIO GARCIA

JOSE LUIS GARCIA
RENE SEPULVEDA

did knowingly and intentionally conspire and agree together and with other persons known and
- unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more of a mixture or substance containing a
detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

i+
 

Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 2 of 8

Count Two
On or about January 22, 2018 in the Southern District of Texas and within the jurisdiction
of the Court, defendants,

DANIEL SEPULVEDA
JOSE LUIS GARCTA

did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more, that is, approximately 123 kilograms of a
' mixture or substance containing a detectable amount of cocaine, a Schedule II controlled
substance.
In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.
Count Three
On or about January 17, 2019, in the Southern District of Texas and within the jurisdiction
of the Court, defendants,
EVARISTO SEPULVEDA, III
JUAN INDALECIO GARCIA
JOSE LUIS GARCTA
and
RENE SEPULVEDA
did knowingly and intentionally possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or more, that is, approximately 320 kilograms of a

mixture or substance containing a detectable amount of cocaine, a Schedule II controlled

substance.
 

 

 

Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 3 of 8

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A) and Title
18, United States Code, Section 2.
Count Four
On or about August 30, 2019, in the Southern District of Texas, and within the jurisdiction
of the Court, defendant,
JOSE LUIS GARCIA
did knowingly conduct ,and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the receipt of $275, 205.00 in United States currency which involved
the proceeds of a specified unlawful activity, that is, the distribution of a controlled substance, an
offense punishable under Title 21 of the laws of the United States, knowing that the transaction
was designed in whole and in part to conceal and disguise, the nature, source, ownership, and
control of the proceeds of said specified unlawful activity and that while conducting and
attempting to conduct such financial transaction knew that the property involved in the financial
transaction, that is, funds represented the proceeds of some form of unlawful activity.
In violation of Title 18 United States Code Sections 1956(a)(1)(B)(i) and 2.
Count Five |
On or about August 30, 2019, in the Southern District of Texas, and within the jurisdiction

of the Court, defendant,
 

 

Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 4 of 8

DANIEL SEPULVEDA

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the receipt of $83,920.00 in United States currency which involved the
proceeds of a specified unlawful activity, that is, the distribution of a controlled substance, an
offense punishable under Title 21 of the laws of the United States, knowing that the transaction
was designed in whole and in part to conceal and disguise, the nature, source, ownership, and
control of the proceeds of said specified ‘unlawful activity and that while conducting and
attempting to conduct such financial transaction knew that the property involved in the financial
transaction, that is, funds represented the proceeds of some form of unlawful activity.

In violation of Title 18 United States Code Sections 1956(a)(1)(B)() and 2.

Count Six

On or about August 30, 2019, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
JOSE LUIS GARCIA

did corruptly attempt to, alter destroy, mutilate, and conceal a record, document, or other object
or attempt to do so, with intent to impair its integrity and availability for use in an official
proceeding.

In violation of Title 18, United States Code, Section 1512(c) (1), and Title 18, United States
Code, Section 2. |

Count Seven
On or about February 5, 2020, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
 

 

Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 5 of 8

_ JOSE LUIS GARCIA
did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the receipt of $18,620.00 in United States currency which involved the
proceeds of a specified unlawful activity, that is, the distribution of a controlled substance, an
offense punishable under Title 21 of the laws of the United States, knowing that the transaction
was designed in whole and in part to conceal and disguise, the nature, source, ownership, and
control of the proceeds of said specified unlawful activity and that while conducting and
attempting to conduct such financial transaction knew that the property involved in the financial
transaction, that is, funds represented the proceeds of some form of unlawful activity.
In violation of Title 18 United States Code Sections 1956(a)(1)(B)(i) and 2.
Count Eight

On or about February 5, 2020, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
JOSE LUIS GARCIA .

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the receipt of $52,442.00 in United States currency which involved the
proceeds of a specified unlawful activity, that is, the distribution of a controlled substance, an
offense punishable under Title 21 of the laws of the United States, knowing that the transaction
was designed in whole and in part to conceal and disguise, the nature, source, ownership, and
control of the proceeds of said specified unlawful activity and that while conducting and
attempting to conduct such financial transaction knew that the property involved in the financial
transaction, that is, funds represented the proceeds of some form of unlawful activity.

In violation of Title 18 United States Code Sections 1956(a)(1)(B)() and 2.
 

 

Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 6 of 8

Count Nine

On or about February 5, 2020, in the Southern District of Texas and within the jurisdiction

of the Court, defendant,
DANIEL SEPULVEDA

did knowingly conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, to wit, the receipt of $4,100.00 in United States currency which involved the
proceeds of a specified unlawful activity, that is, the distribution of a controlled substance, an
offense punishable under Title 21 of the laws of the United States, knowing that the transaction
was designed in whole and in part to conceal and disguise, the nature, source, ownership, and
control of the proceeds of said specified unlawful activity and that while conducting and
attempting to conduct such financial transaction knew that the property involved in the financial
transaction, that is, funds represented the proceeds of some form of unlawful activity. |

In violation of Title 18 United States Code Sections 1956(a)(1)(B)() and 2..
 

 

Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 7 of 8

NOTICE OF CRIMINAL FORFEITURE

NOTICE OF FORFEITURE
(21 U.S.C. § 853)

Pursuant to Title 21, United States Code, Section 853, the United States gives notice to the
Defendants charged in Counts One through Five of this Indictment, that upon conviction of a
violation of Title 21, United States Code, Sections 841 and/or 846,

1. all property constituting, or derived from, any proceeds obtained, directly or indirectly,

as the result of such violation; and

2. all property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such violation,
is subject to forfeiture.

NOTICE OF FORFEITURE
(18 U.S.C. § 982(a)(1))

Pursuant to Title 18, United States Code, Section 982(a)(1), the United States gives notice
to the Defendants charged in Count Six of this Indictment that upon conviction of a violation of
Title 18, United States Code, Section 1956, including conspiracy, all property, real and personal,
involved in such violation, and all property traceable to such property, is subject to forfeiture.

MONEY JU. DGMENT

Defendants are notified that upon conviction, a money judgment may be imposed equal to
the total value of the property subject to forfeiture, for which the Defendants may be jointly and
severally liable, and which is at least 10 million dollars.

PROPERTY SUBJECT TO FORFEITURE
Defendants are notified that the property subject to forfeiture includes, but is not limited

to, the following personal property:
Case 7:20-cr-00240 Document 135 Filed on 10/20/20 in TXSD Page 8 of 8

 

 

 

 

 

 

 

 

Asset Asset Description (including VIN or account

No. number)

1: $83,920.00 in United States Seized from D.S. on or about August 30, 2019
currency

2 $275,205.00 in United States Seized from J. G.on or about August 30,2019
currency

3 $4,100.00 in United States Seized from D.S on or about February 5,2020
currency

4 $52,442.00 in United States Seized from J.G. on or about February 5, 2020 |.
currency

5 | $18, 620.00 in United States Seized from J.G. on or about February 5, 2020
currency

 

 

 

 

RYAN K. PATRICK
UNITED STATES ATTORNEY

fb Cake Qo

ASSISTANT UNITED STATES ATTORNEY

A TRUE BRITT.

“i

 
